Citation Nr: 0633229	
Decision Date: 10/26/06    Archive Date: 11/14/06

DOCKET NO.  97-04 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for laceration scars of 
the left eyebrow, lower lip, chin and mouth, currently rated 
as 10 percent disabling, to include consideration of a 
separate compensable rating for pain and tenderness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel
INTRODUCTION

The veteran had active service from October 1973 to September 
1975, and from May 1976 to May 1980.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a decision of November 1996 by 
the Department of Veterans Affairs (VA) St. Petersburg, 
Florida, regional office (RO).  

In June 2002, the Board denied entitlement to a rating higher 
than 10 percent for scars on the left eyebrow and mouth.  The 
veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court).  The Court vacated the 
Board's decision on that issue, and remanded the matter to 
the Board for further adjudication.  The Board, in turn, 
remanded the case to the RO in February 2005.  The actions 
requested in the remand have since been completed, and the 
case is now ready for appellate review.  


FINDINGS OF FACT

1.  The laceration scars of the left eyebrow, lower lip, chin 
and mouth are not productive of more than moderate 
disfigurement, and have not resulted in visible or palpable 
tissue loss and either gross distortion or asymmetry of one 
feature or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or two 
or three characteristics of disfigurement.

2.  The laceration scars of the left eyebrow, lower lip, chin 
and mouth are productive of pain and tenderness.  




CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 10 
percent for disfigurement due to laceration scars of the left 
eyebrow, lower lip, chin, and mouth have not been met.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.118, Diagnostic 
Code (DC) 7800, 7803, 7804 (2002 & 2006).

2.  The criteria for a separate 10 percent rating for pain 
and tenderness of the scars of the left eyebrow, lower lip, 
chin, and mouth have been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.118, Diagnostic Code (DC) 
7800, 7803, 7804 (2002 & 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the 
RO dated in February 2005 and August 2005 provided the 
veteran with an explanation of the type of evidence necessary 
to substantiate his claim, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  In addition, the 
letters adequately informed the veteran that he should submit 
any additional evidence that he had in his possession.  The 
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.

The veteran's initial duty-to-assist letter was not provided 
prior to the adjudication of his claim.  However, after he 
was provided the letter he was given a full opportunity to 
submit evidence, and his claim was subsequently 
readjudicated.  He has not claimed any prejudice as a result 
of the timing of the letter.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran was afforded VA examinations.  He has had a hearing.  
The Board does not know of any additional relevant evidence 
which is available but has not been obtained.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the veteran's claim.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

The Board has considered the full history of the veteran's 
facial scars.  The service medical records reflect that in 
June 1978 he sustained injuries including lacerations of the 
face when he was a passenger in a vehicle which ran off the 
road and hit a tree.  The lacerations were sutured.  He also 
had closed reduction of a mandibular fracture.  

In January 1984, the veteran filed a claim for disability 
compensation with the VA.  In a decision of July 1984, the RO 
granted service connection for fractures of the mandible and 
condyles with avulsion of teeth 8 and 24 and fracture of 
tooth 9, rated as noncompensably disabling; and lacerations 
of the right eyebrow and mouth, rated as noncompensably 
disabling.  

In July 1996, the veteran requested increased compensation.  
The RO denied that claim in a decision of November 1996.  The 
veteran disagreed with that decision, and subsequently 
perfected this appeal.  The RO later increased the rating for 
the scars to 10 percent and expanded the grant to include 
scars of the eyebrow, mouth, lower lip and chin.  However, 
the appeal continues as the veteran has not indicated 
satisfaction with that rating.  

During a hearing held in June 1997, the veteran testified 
that he could not use an electric razor because he had a knot 
under the chin which hurt if it got bumped.  He also said 
that the scar by his eyebrow was not tender, but sometimes 
itched.  He also stated that the scar by his mouth was not 
tender to the touch, but it itched after he shaved.  

The medical evidence which is of record includes a written 
statement from R. Sternberg, D.D.S., dated in July 1997 which 
reflects that the veteran's complaints included having pain 
in the lower front teeth which was triggered by touching or 
shaving the skin beneath the chin.  It was noted that there 
was a 3 cm semi-circular scar at the chin, a 3 cm scar 
extending from the right midline of the lower lip inferiorly, 
and a 1.5 cm scar noted horizontally at the mucosa of the 
inner aspect of the lower lip.  A letter from the same 
dentist dated in May 1999 contains similar information.  

The report of a scars examination conducted by the VA in May 
1999 shows that the veteran gave a history of sustaining 
shrapnel wound scars in the are of the left eyebrow, left 
forehead and cheek in service, as well as scars resulting 
from an auto injury.  On examination, he had a 4 cm by 2 mm 
vertical scar on the nose, a 3 cm by 2 mm scar on the left 
eyebrow.  His left upper cheek showed a 3 cm by 1 mm scar.  
His lower lip had a 3 cm by 1 mm vertical red lower lip scar 
that extended into the internal oral area.  He had a 1 cm by 
3 mm tender scar in the lower chin area.  It was specifically 
noted that he had tenderness of the lip and chin area that 
was sensitive to touch.  There was no adherence, and the 
texture was okay.  There was no evidence of ulceration.  
There was slight depression of the scar on the forehead and 
left eyebrow.  There was minimal tissue loss.  There was no 
edema or keloid formation.  There was some disfigurement, and 
the veteran was sent for color photos.  The diagnosis was 
multiple facial scars secondary to shrapnel and vehicle 
accident.  The color photographs are contained in the claims 
file and have been reviewed by the Board.  

The veteran was afforded another VA examination in September 
2003.  The examiner reported that he reviewed the claims file 
in detail.  On examination, there was some slight lower left 
facial asymmetry with a droop to the left angle of the mouth.  
He had tenderness over the left temporomandibular joint.  In 
the mucous membrane of the lower lip, he had a V shaped scar 
which was 2.5 cm in length.  The apex of the scar was raised, 
hard and tender to the touch.  Over the chin and lower lip, 
he had a 4 cm scar which started to the right of the midline 
of the lower lip and extended down and to the left at an 
angle of approximately 45 degrees.  Under the left 
infraorbital region there was a 3 cm coronal scar which was 
slightly pigmented.  On the midline anterior nose, there was 
a saggital scar which was 2 cm long by 3 mm wide, extending 
to the tip of the nose.  The scar was slightly depressed, 
with depression being maximum at the tip of the nose.  On the 
left eyebrow, he had a coronal scar 2.5 cm in length.  
Arising from that scar, he had an elliptical shaped saggital 
scar which was also 2.5 cm in length.  
That scar was slightly pigmented.  On the left forehead, he 
had an area of scarring 1.5 cm by 1.2 cm which was irregular 
in shape and overlies a slight bony prominence with minimal 
tenderness.  The scar at the tip of the chin to the left of 
the midline was 3.5 cm by 2 cm.  At the junction of the scar 
there was a stellate area of scarring that was 6 mm in 
diameter.  There was an area of extosis which was palpable 
within that scar which was smooth, firm and acutely tender.  
There was a wire suture at that same point.  There was no 
evidence of ulceration of erythema, but there was acute 
tenderness in the scar in the chin.  There was tenderness in 
the scar in the mucous membrane of the lip and minimal 
tenderness of the scar in the left forehead.  Pigmentation 
was present in the scar in the left forehead and in the left 
infraorbital region.  There was no tissue loss and no 
adherence.  There was also no limitation of activity and no 
limitation of motion.  There was also no breakdown of tissue 
in any area.  The diagnosis was multiple scarring of the 
face.  Photographs were taken and have been reviewed by the 
Board.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  

The Board notes that, effective August 30, 2002, VA revised 
the criteria for diagnosing and evaluating skin disabilities, 
Diagnostic Code Series 7800. 67 Fed. Reg. 49596 (July 31, 
2002).

Prior to the revision, disfiguring scars of the head, face 
and neck were rated as 50 percent disabling with complete or 
exceptionally repugnant deformity of one side of face or 
marked or repugnant bilateral disfigurement.  A 30 percent 
rating was assigned for severe scar, especially if it 
produced a marked or unsightly deformity of eyelids, lips or 
auricles.  A moderately disfiguring scar was rated as 10 
percent disabling. 38 C.F.R. § 4.118, Diagnostic Code 7800 
(2002).  

Under the amended DC 7800 (disfigurement of the head, face, 
or neck), with visible or palpable tissue loss and either 
gross distortion or asymmetry of three or more features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips, or; with 
six or more characteristics of disfigurement will be rated as 
80 percent disabling.  With visible or palpable tissue loss 
and either gross distortion or asymmetry of two features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
four or five characteristics of disfigurement the disability 
will be rated at 50 percent.  With visible or palpable tissue 
loss and either gross distortion or asymmetry of one feature 
or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
two or three characteristics of disfigurement the disability 
will be rated at 30 percent.  With one characteristic of 
disfigurement the disability will be rated at 10 percent. 38 
C.F.R. § 4.118, Diagnostic Code 7800 (2005).

Note (1): The 8 characteristics of disfigurement, for 
purposes of evaluation under § 4.118, are: Scar 5 or more 
inches (13 or more cm.) in length.  Scar at least one-quarter 
inch (0.6 cm.) wide at widest part.  Surface contour of scar 
elevated or depressed on palpation.  Scar adherent to 
underlying tissue.  Skin hypo-or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.).  Skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.).  Underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.).  Skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).

Note (2): Rate tissue loss of the auricle under DC 6207 (loss 
of auricle) and anatomical loss of the eye under DC 6061 
(anatomical loss of both eyes) or DC 6063 (anatomical loss of 
one eye), as appropriate.

Note (3): Take into consideration unretouched color 
photographs when evaluating under these criteria.

With regard to the criteria in effect prior to August 30, 
2002, the Board finds that the veteran's scars do not warrant 
a compensable rating under Diagnostic Code 7800.  In applying 
the older regulatory criteria to the veteran's scars, no more 
than slight or at most, moderate disfigurement is shown.  In 
reaching this conclusion, the Board is particularly persuaded 
by the color photographs of the veteran which show that his 
scarring has only a mild cosmetic effect.  In the absence of 
severe scars, such as those resulting in a marked or 
unsightly deformity of eyelids, lips or auricles, the 
preponderance of the evidence is against the assignment of a 
compensable disability rating under the older criteria. 38 
C.F.R. § 4.118, Diagnostic Code 7800.  

In applying the newer regulatory criteria to the veteran's 
claim, the Board finds that the veteran does not have more 
than a single characteristic of disfigurement resulting from 
the scar.  The scars do not exceed 5 inches in length, or 
one-quarter of an inch (0.6 cm) in width.  Although the VA 
examination report of September 2005 indicated that some of 
the scars were wider, it appears that this was due to an 
erroneous substitution of "cm" in place of "mm".  In this 
regard, the Board notes that the previous VA examination of 
May 1999 had found that all of the scars were no more than a 
few millimeters wide, and this assessment appears to be 
consistent with the appearance of the scars in the photos.  
The Board further finds that they are not adherent to 
underlying tissue, or hyper- or hypopigmented in an area 
exceeding six square inches.  They do not have abnormal skin 
texture in an area exceeding six square inches; nor do they 
have indurated and inflexible skin in an area exceeding six 
square inches.  Accordingly, the preponderance of the 
evidence is thus against the veteran's claim for a higher 
rating for disfigurement under the newer rating criteria as 
well. 

With respect to the claim for a separate compensable rating 
for pain and tenderness, the Board notes that prior to August 
30, 2002, scars were evaluated as following: A 10 percent 
evaluation is warranted for superficial scars that are tender 
and painful on objective demonstration 38 C.F.R. § 4.118, 
Diagnostic Code 7804.  

Effective August 30, 2002, the regulations pertaining to the 
evaluation of scars were changed.  Under revised Diagnostic 
Code 7804, scars, superficial, painful on examination are 
rated 10 percent disabling.  Note (1): A superficial scar is 
one not associated with underlying soft tissue damage.  Note 
(2): In this case, a 10-percent evaluation will be assigned 
for a scar on the tip of a finger or toe even though 
amputation of the part would not warrant a compensable 
evaluation. (See § 4.68 of this part on the amputation rule.) 
38 C.F.R. § 4.118, Diagnostic Code 7804 (effective August 30, 
2002).

The evidence shows that the laceration scars of the left 
eyebrow, lower lip, chin and mouth are productive of pain and 
tenderness.  Tenderness was found on the VA examination in 
May 1999 and again on examination in September 2005.  
Accordingly, the Board concludes that the criteria for a 
separate 10 percent rating for pain and tenderness of the 
scars of the left eyebrow, lower lip, chin, and mouth have 
been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, Part 4, including §§ 
4.1, 4.2, 4.7, 4.10, Diagnostic Code (DC) 7800, 7803, 7804 
(2002 & 2006).  The Board further finds, however, that there 
is no basis for any additional separate compensable ratings.  
There is no indication in the evidence that the scars are 
poorly nourished with repeated ulceration so as to warrant a 
separate compensable rating under 38 C.F.R. § 4.118, 
Diagnostic Code 7803.  In addition, there is no evidence of 
limitation of functioning of the affected parts so as to 
warrant a separate rating under 38 C.F.R. § 4.118, Diagnostic 
Code 7805.  


ORDER

A separate 10 percent rating for tenderness of laceration 
scars of the left eyebrow, lower lip, chin and mouth, is 
granted, subject to the law and regulations applicable to the 
payment of monetary benefits.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


